REISSUE APPLICATIONS
DETAILED ACTION
AIA  - Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,265,548 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 7-31, drawn to a method of delivering cement to a spinal anchor, classified in A61B17/88.
II. Claims 32-33, drawn to a surgical instrument, classified in A61B2/4611.
The inventions are independent or distinct, each from the other because:
I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  .
 In the instant case, the instrument of Group II can be used to practice another and materially different process such as being used in a method to fix fractures or stabilize a tendon.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1) the inventions have acquired a separate status in the art in view of their different classification;
2) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
4) the prior art applicable to one invention would not likely be applicable to another invention;
5) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Constructive Election/Disclaimer
Applicant should note MPEP 1450, which discusses the situation where the examiner requires restriction between claims newly added in a reissue application and the original patent claims, where the added claims are directed to an invention that is separate and distinct from Accordingly, claims 7-31 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP 821.03 and 1450.
However, in the instant case, no original patent claims remain as claims 1-6 have been cancelled. Applicant has chosen to file new claims (7-31) that are directed to the same invention recited in canceled claims 1-6.  
MPEP 1412.01(I) states:
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978). In this situation, the reissue claims should be rejected under 35 U.S.C. 251  for lack of any defect in the original patent and lack of any error in obtaining the original patent. Compare with In re Doyle, 293 F.3d 1355, 63 USPQ2d 1161 (Fed. Cir. 2002) where the court permitted the patentee to file a reissue application to present a so-called linking claim, a claim broad enough to read on or link the invention elected (and patented) together with the invention not elected. The non-elected invention(s) were inadvertently not filed as a divisional application.

Applicant cannot file claims to the non-elected invention of claims 32-33 because a restriction was made during the prosecution of the patent.  Non-claimed subject matter distinct from the elected invention cannot be recovered by filing a reissue application.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9, 12-15, 17-21, 24-28, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Her in view of Biedermann et al (2014/0257410).  
Her discloses a method of delivering cement to a spinal anchor 2 comprising the step of advancing the distal end of an anchor connection instrument 40 into a proximal portion of the spinal anchor wherein the proximal portion has a slot 21 for receiving a spinal rod 3 and a thread 22 for receiving a closure mechanism 30 for securing the rod in the proximal portion. The distal end of the anchor connection instrument includes a first connection feature 42, in the form of an external thread, which is spaced from a second connection comprising a distal tip.  The distal tip is advanced into a proximal opening. The first connection feature is rotated to engage the external threads with the internal threads of the anchor. The location of the threads relative to the drive tip is chosen to allow the distil tip to be advanced into the proximal opening of the anchor.  A bone cement delivery tube (needle of syringe 60) is attached to the anchor connection instrument in communication with the passage of the spinal anchor.  Bone cement is .

Claims 10, 11, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Her in view of Biedermann as applied to claim 7 above, and further in view of Sicvol et al (2005/0131408).  Neither Her or Biedermann teach using a tubular extension connected to the bone anchor.  Sicvol discloses a system for implantation of a spinal anchor device 100.  The system comprises a percutaneous access device 10 for facilitating delivery and implanting of the anchor, among other uses. See para. [0034]. It would have been obvious .  

Allowable Subject Matter
Claims 16 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARY E WEHNER whose telephone number is (571)272-4715.  The examiner can normally be reached on 9am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CARY E WEHNER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        



Conferee:/gkd/
Conferee: /E.D.L/                 SPRS, Art Unit 3993           



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,265,548; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.